DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8 of response (pg remarks), filed 1/11/22, with respect to the rejection of claim 2 as obvious over Pavcnik/Lashinski/Schrayer have been fully considered and are persuasive.  The Schrayer reference used for the teaching of removing the valve has been withdrawn. However, in view of a new reference (US 2015/0142103), the claims are considered obvious under the teachings of Vidlund. 
Applicant's arguments filed 1/11/22 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant particularly argues Pavcnik did not suggest to be modified for vein. However, Lashinski does teach prosthetic valves can be placed in veins, thus there is a teaching for the claimed method. Additionally, the level of ordinary skill here is high as these are highly educated individuals, that being surgeons/cardiologists who need to know what they are doing because implanting a prosthetic valve in a patient is a very technical process needing precision and skill along with proper size matching to not risk the death of the patient. Therefore, it is obvious in view of the teachings to assure the method involves making sure or determining a proper function of the valve occurs. 
Additionally the same is true for the rejection of Osborne and Williams as they are combined teachings and one reference cannot be assumed to be the rule for how a prosthetic valve will operate. Thus the combined teachings can result in the claimed embodiment as the current scope presented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 2,3,5,13,14,21,23 are rejected under 35 U.S.C. 103 as being unpatentable over Pavcnik et al. (5397351) in view of Lashinski et al. (7435257) and Vidlund (2015/0142103). Pavcnik et al. disclose (Fig. 2) a method of treating a blood vessel by deploying a valve prosthesis 10 out of the distal end of a catheter 42 into the blood vessel 44. Fig. 4 of Pavcnik shows after exiting the catheter a tubular anchoring 12 of the valve prosthesis expands within the vessel to contact the inner wall of the vessel and maintain the prosthesis within the vessel. In addition, there is a ball 18 inside of the anchoring frame and moves between an open position and a closed position, in which the ball contacts a valve seat 14, to prevent or reduce backflow of blood through the prosthesis. It is inherent that the catheter is then removed from the vessel to leave the prosthesis in place to assist in blood flow through the vessel, as no surgeon would leave a delivery catheter in a patient. However, Pavcnik et al. did not explicitly state the treatment site was a vein. Lashinski et al. teach (col. 2, lines 38-42) that prosthetic valves can be used in numerous blood vessels and even in veins. It would have been obvious to one of ordinary skill in the art to place a prosthetic valve in a vein as taught by Lashinski et al. using the prosthetic valve of Pavcnik et al. in order to treat chronic venous insufficiency, see Lashinski. Pavcnik et al. also did not explicitly disclose the step of determining there is a need to remove the ball from the venous valve prosthesis. Vidlund teaches (paragraph 46) that there can be a need determined to remove a defective valve of a valve prosthesis and replace the valve. It is noted that the valve or ball of Pavcnik is a separate component capable of being separately delivered and removed, see Fig. 5. It would have been obvious to one of ordinary skill in the art to remove the ball valve if not properly functioning or is defective as taught by Vidlund in the method of implanting a prosthetic valve by Pavcnik et al. as modified with Lashinski et al. such that the patient has the proper functioning of the valve in the vessel or alternatively the proper flow there through established, such as reducing leakage see paragraph 3 of Vidlund. With respect to claim 3, the vessel and per the modification with Lashinski a vein can be dilated with at least one of the first or second ends of the

seen (Fig. 4) that the ball diameter in the prosthesis of Pavcnik is configured so that the
ball contacts an inner surface of the tubular anchoring frame as it moves back and forth
between the open position and the closed position. Regarding claim 13, Fig. 4 of
Pavcnik discloses the ball has a spherical shape. With respect to claim 14, Fig. 5 of
Pavcnik shows that a catheter is advanced to seat the ball in the previously implanted
anchor frame. With respect to claim 21, it would be obvious to one of ordinary skill in the art to remove a defective ball or non-functional one per the teaching of Vidlund in determining a valve prosthesis implanted per the method of Pavcnik as modified with Lashinski since the surgeon will want to assure that the patient’s valve does not leak. With respect to claim 23, Fig. 4 of Pavcnik show that the valve seat is attached to the tubular anchoring frame via tube 16 since this can be considered integral as one of ordinary skill understands that this can just mean attached thereto. 

	Claims 9,10,22 are rejected under 35 U.S.C. 103 as being unpatentable over
Pavcnik et al. ‘351 in view of Lashinski et al. ‘257 and Vidlund (2015/0142103)  as applied to claim 2 above, and further in view of Leibinsohn (8626518). Pavcnik et al. in view of Lashinski et al. and Vidlund is explained supra. However, Pavcnik as modified
by Lashinski and Vidlund did not explicitly state replace the valve with a new one.
Leibinsohn teach (col. 1, lines 46-57) that different size ball valves can be provided such
that the appropriate hydrodynamic function is accomplished, i.e. the proper flow and/or
sealing of the ball in the seat. It would have been obvious to one of ordinary skill in the
art to use a replacement, new valve of different size as taught by Leibinsohn in the

properly establish blood flow and sealing of the seat to provide the patient with a correct
cardiovascular replacement prosthetic. Regarding claim 10, it would have been obvious
to one of ordinary skill in the art per the teaching of Leibinsohn that if a surgeon were
replacing the ball valve the valve seat would be removed and replaced with the
appropriate size to match the ball to appropriately seal when the ball is in place. With respect to claim 22, Fig. 4 of Pavcnik show that the valve seat is attached to the tubular anchoring frame via tube 16. 
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
Pavcnik et al. ‘351 in view of Lashinski et al. ‘257 and Vidlund (2015/0142103)  as applied to claim 2 above, and further in view of Davis (6066088). Pavcnik et al. in view of Lashinski et al. and Vidlund is explained supra. However, Pavcnik as modified by Lashinski and Vidlund did not explicitly state the ball is a magnetic type and the method of treatment involves moving a magnet outside the venous valve prosthesis to cause the ball to move back and forth within the frame to expel an obstruction. Davis teaches (col. 6) a prosthetic valve implant having a magnetic ball that uses a magnet moved along the external region of the implant to move and expel obstructions. It would have been obvious to one of ordinary skill in the art to incorporate a magnet ball as taught by Davis in the prosthetic valve of Pavcnik as modified with Lashinski and Vidlund in order to provide assistance by using magnetic forces to expel obstructions or clots that might block the valve from functioning. 
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over
.
Claims 16,17,20,24,25 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (2005/0182483) in view of Williams et al. (2007/0293808). Osborne et al. disclose a method of advancing a venous valve prosthesis out of a distal end of a delivery catheter (paragraph 31) and into the vein (paragraph 32), wherein the prosthetic venous valve prosthesis comprises; Fig. 6 shows a tubular expandable anchoring frame 12 extending from a first end 10 a second end of the venous valve prosthesis, forming a lumen. Osborne also shows a ball 31 in the lumen of the anchoring frame. However, Osborne et al. did not explicitly disclose there is a tether or ball retention member but modifications can be made (paragraph 34), comprising: a first end directly attached to the ball; and a second end directly attached to at least one of the anchoring frame or the valve seat. Williams et al. teach a valve prosthesis 46 with a ball valve 52 mounted on a tether to the anchor 10b. It would have been obvious to .
With respect to claims 24,25, Osborne shows  a valve seat 33 formed by or attached to the anchoring frame.

Allowable Subject Matter
Claims 4,6,12,18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799